Case 6:18-cv-01729-PGB-TBS Document 13 Filed 11/19/18 Page 1 of 2 PageID 42




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                                   )
   AUSTIN SMILEY,                                  )
                                                   )
                   Plaintiff,                      )
                                                   )
   vs.                                             )   CASE NO. 6:18-cv-1729-Orl-40TBS
                                                   )
   UNIVERSAL CITY DEVELOPMENT                      )
   PARTNERS, LTD d/b/a UNIVERSAL                   )
   ORLANDO RESORT,                                 )
                                                   )
                   Defendant.                      )
                                                   )

              DEFENDANT’S NOTICE OF PENDENCY OF OTHER ACTIONS

           In accordance with Local Rule 1.04(c), I certify that the instant action:

  ___ IS                  related to pending or closed civil or criminal case(s) previously filed in
                          this Court, or any other Federal or State court, or administrative agency
                          as indicated below:

   X IS NOT               related to any pending or closed civil or criminal case filed with this
                          Court, or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this Notice of Pendency of Other Actions
  upon each party no later than fourteen days after appearance of the party.




                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 6:18-cv-01729-PGB-TBS Document 13 Filed 11/19/18 Page 2 of 2 PageID 43




                    DATED this 19th day of November, 2018.

                                                 Respectfully submitted,

                                                 JACKSON LEWIS P.C.
                                                 390 North Orange Avenue, Suite 1285
                                                 Post Office Box 3389
                                                 Orlando, Florida 32802-3389
                                                 Telephone:     (407) 246-8440
                                                 Facsimile:     (407) 246-8441


                                                 By:     /s/ Amanda A. Simpson
                                                         Stephanie L. Adler-Paindiris
                                                         Florida Bar No. 0523283
                                                         stephanie.adler-
                                                         paindiris@jacksonlewis.com

                                                         Amanda A. Simpson
                                                         Florida Bar No. 0072817
                                                         amanda.simpson@jacksonlewis.com

                                                 Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 19th day of November 2018, the foregoing
  was electronically filed with the Clerk of the Court by using the CM/ECF system, which will
  send a notice of electronic filing to Plaintiff’s attorney: Elizabeth Olivia Hueber, Esquire,
  Michael L. Feinstein, P.A., 200 S.E. 18th Court, Fort Lauderdale, FL 33316.


                                                       /s/ Amanda A. Simpson
                                                          Amanda A. Simpson


  4825-1958-6682, v. 1
